MEMORANDUM **
Martha Vergara-Penaranda and David de la Ortiz, and their five children, petition for review of the Board of Immigration Appeals’ (“BIA”) orders upholding the immigration judge’s decision to deny them cancellation of removal and denying their motion to reopen removal proceedings. We review for abuse of discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We dismiss the petition for review in No. 05-71623 and we deny the petition for review in No. 05-74614.
We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
The BIA did not abuse its discretion by denying the Petitioners’ motion to reopen, because the BIA considered the evidence they submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”). Further, the BIA did not abuse its discretion in de-consolidating the cases of Erika, Jonathon and Martin. See id.
PETITION FOR REVIEW in No. OS-71623 DISMISSED. PETITION FOR REVIEW in No. 05-74614 DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.